Citation Nr: 0200730	
Decision Date: 01/18/02    Archive Date: 01/25/02

DOCKET NO.  01-07 777	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

Entitlement to payment or reimbursement for medical expenses 
incurred for inpatient treatment at York Hospital, York, 
Maine, from January 31 to February 2, 2001.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

William W. Berg, Counsel

INTRODUCTION

The veteran served on active duty from September 1968 to 
April 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2001 determination of the 
Department of Veterans Affairs (VA) Medical & Regional Office 
Center (originating agency) in Togus, Maine, that denied 
payment or reimbursement of medical expenses incurred for 
inpatient care at York Hospital, York, Maine, from January 31 
to February 2, 2001.  


REMAND

The record shows that in his substantive appeal (VA Form 9) 
dated in August 2001, the veteran requested a hearing before 
the Board in Washington, D.C.  However, he later canceled his 
hearing, which was scheduled for January 9, 2002, because he 
was unable to travel for medical reasons.  In a statement 
apparently received at the Board on January 9, 2002, he 
reported that he had to be at the VA medical facility in 
Togus, Maine, on that date in order to receive treatment.  
Thus, he could not appear in Washington for his hearing.  
(The veteran has a permanent 100 percent schedular rating for 
service-connected post-traumatic stress disorder, and he has, 
in the past, been rated incompetent, although he is now rated 
competent.)  However, he continued:  "I now request a Video 
hearing to be held at the Togus [VAM&ROC] . . . in the near 
future."  

In a Motion to Remand for Good Cause dated January 9, 2002, 
the veteran's representative contended that the veteran had 
demonstrated good cause under 38 C.F.R. § 20.702(b)(2) (2001) 
for rescheduling his Board hearing.  Under the cited 
regulation, illness of the appellant is set forth as an 
example of good cause.  Accordingly, the motion to reschedule 
the veteran's hearing before the Board is granted.  The 
matter must be remanded to the originating agency in order to 
provide for the requested video conference hearing.  

The Board observes that the record raises the issue of 
whether section 111 of the Veterans Millenium Health Care and 
Benefits Act, Pub. L. No. 106-117, which is now codified at 
38 U.S.C.A. § 1725 (West Supp. 2001), is applicable to this 
appeal.  Subsection (f)(1)(B) of section 1725 defines 
emergency treatment as care or services "rendered in a 
medical emergency of such nature that a prudent layperson 
reasonably expects that delay in seeking immediate medical 
attention would be hazardous to life or health."  (Emphasis 
added.)  The provisions of 38 U.S.C.A. § 1725 became 
effective 180 days after their enactment on November 30, 
1999, and thus seem to apply to a case in which the 
hospitalization in question occurred in 2001.  See Pub. L. 
No. 106-117, § 111(c).  In the statement of the case issued 
in May 2001, the originating agency indicated that the case 
turned on the definition of a medical emergency but used the 
definition in effect prior to the effective date of the new 
law.  However, it is unclear whether this was an oversight by 
the originating agency or was a determination that the 
relevant provisions of 38 U.S.C.A. § 1725 did not apply to 
this case.  The veteran should be advised of the new law in 
advance of his hearing.  

Accordingly, this case is REMANDED to the RO for the 
following action:  

1.  The originating agency should inform 
the veteran of the provisions of 
38 U.S.C.A. § 1725 in advance of his 
requested video conference hearing.  If 
the originating agency determines that 
these provisions of law are inapplicable, 
the veteran should be provided with a 
written rationale for that determination.  

2.  Thereafter, the veteran should be 
scheduled for a video conference hearing 
before a member of the Board in accordance 
with the usual procedures.  

By this REMAND, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until he is otherwise notified, but he has the right 
to submit additional evidence and argument on the matter that 
the Board has remanded to the regional office.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).  



